ON MOTION FOR REHEÁBING.
JOHNSON, J.
The judgment entered bgars interest at the rate of eight per cent per annum irom the date of the judgment. This was error. The interest allowed on the judgment should not exceed six per cent. St. Joseph ex rel. v. Forsee, 110 Mo. App. 242. In the' opinion filed in that case we said: “The use of *669the word ‘interest’ in the statute is a misnomer. It is not interest but is a penalty to which the owner is subjected for his neglect of duty in failing to pay,”—citing City of St. Louis v. Allen, 53 Mo. 57; Bank v. Woesten, 176 Mo. 60; Tipton v. Norman, 72 Mo. 380; Eyerman v. Blaksley, 78 Mo. 145.
Since it appears on the face of the judgment that the trial court erroneously imposed a penalty, the objection is not waived by the failure of the defendant to include it in his motion in arrest. Ransom v. Cobb, 67 Mo. 375; Ryan v. Growney, 125 Mo. 474; State ex rel. v. Chaney, 49 Mo. App. 511; Showles v. Freeman, 81 Mo. 540. For this error the judgment will be reversed and the cause remanded with directions to enter judgment for plaintiff in accordance with the views expressed.
All concur.